DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “One of an outer peripheral wall of the first adjusting member 1 and an inner wall of the first sliding space 2a is provided with a first elastic protruding portion 11, and the other one of the outer peripheral wall of the first adjusting member 1 and the inner wall of the first sliding space 2a is provided with a plurality of first buckles 21” as described in the specification.  The figures disclose that an inner wall of the second adjusting member is provided with an elastic protruding portion or a buckle, these elements extending to the first sliding space 2a.  Additionally, a space1 cannot have a “protruding portion” or a “buckle”.
As seen in the drawings, especially figure 3, one of an outer peripheral wall of the first adjusting member 1 and an inner wall of the second adjusting member second adjusting member 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “One of an inner wall of the second sliding space 3a and an outer peripheral wall of the second adjusting member 2 is provided with a second elastic protruding portion 22, and the other one of the inner wall of the second sliding space 3a and the outer peripheral wall of the second adjusting member 2 is provided with a plurality of second buckles 31” as described in the specification.  The figures disclose that an inner wall of the third adjusting member is provided with an elastic protruding portion or a buckle, these elements extending to the second sliding space 3a.  Additionally, a space2 cannot comprise a “protruding portion” or a “buckle”.
As seen in the drawings, especially figure 3, one of an inner wall of the third adjusting member 3 third adjusting member 3 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the inner wall of the second sliding space 3a is provided with an insert 32 that projects into the second adjusting member and the first adjusting member.  For example, as shown in Fig 7, the insert is a cantilever plate extending from a bottom wall of the second sliding space…” as described in the specification.  The figures disclose that an insert 32 is a cantilever plate from an inner wall of the third adjusting member 3.  Additionally, a “space” cannot comprise “an insert”.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP §608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because the recitation of “an inner wall of the sliding space includes a plurality of buckles (an elastic protrusion)” is unclear.  The disclosure indicates that adjusting members include inner/outer walls that define the sliding space; a “space” cannot include buckles/ a protrusion  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 16 – 35 are objected to because of the following informalities: 
In re Claims 16 and 30, the limitation “an inner wall of the sliding space includes a plurality of buckles (an elastic protrusion)” is unclear.  The adjusting members include inner/outer walls that define the sliding space; a “space” cannot include buckles/ a protrusion.  For purposes of examination, limitation “an (the) inner wall of the sliding space” has been interpreted as if to recite “an (the) inner wall of the second adjusting member 
In re Claims 17, 23, 31 and 32, the limitation “an inner wall of the second sliding space… includes a plurality of second buckles (an elastic protrusion)” is unclear.  The adjusting members include inner/outer walls that define the sliding space; a “space” cannot include buckles/ a protrusion.  For purposes of examination, limitation “an (the) inner wall of the second sliding space” has been interpreted as if to recite “an (the) inner wall of the third adjusting member 
The dependent claims are similarly objected, as being dependent on an objected claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) is invoked.

This application includes one or more claim limitations that use the word “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) but are nonetheless not being interpreted under 35 U.S.C. §112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “adjusting member” in claims 16 – 35. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. §112(f), it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. §112(f), applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 30 are rejected under 35 U.S.C. §102(a)(1) as obvious over Shaner (US 3,861,283).
In re Claim 16, Shaner discloses a sealing device (fig 2) for a window air conditioner (fig 1: (10)) comprising:
a first adjusting member (30/36) and 
a second adjusting member (24) including a sliding space (fig 2: (38); col 2, lns 59 – 62): wherein: 
the first adjusting member (30/36) extends into the sliding space (38); 
the second adjusting member (24) is slidable relative to the first adjusting member (30/36) (slidable into (28)); 
one of an outer peripheral wall of the first adjusting member and an inner wall of the second adjusting member (24)  adjusting member; and 
another one of the outer peripheral wall of the first adjusting member (30/36) and the inner wall of the second adjusting member  
In re Claim 30, Shaner discloses a window air conditioner (10) comprising: 
a casing (12) including a receiving groove (within (28); col 2, lns 36 – 39) dividing the casing into two parts; and 
a sealing device (fig 2) slidably coupled to an inner side wall of the receiving groove and including: 
a first adjusting member (30/36) and 
a second adjusting member (24) including a sliding space (fig 2: (38); col 2, lns 59 – 62): wherein: 
the first adjusting member (30/36) extends into the sliding space (38); 
the second adjusting member (24) is slidable relative to the first adjusting member (30/36) (slidable into (28)); 
one of an outer peripheral wall of the first adjusting member and an inner wall of the second adjusting member (24)  adjusting member; and 
another one of the outer peripheral wall of the first adjusting member (30/36) and the inner wall of the second adjusting member  

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 17, 18, and 31 is/are rejected under 35 U.S.C. §103 as obvious over Shaner (US 3,861,283) in view of Antonini et al (US 2006/0260765).
In re Claim 17, Shaner discloses wherein the sliding space (38) is a first sliding space, the elastic protruding portion (40/46) is a first elastic protruding portion, and the plurality of buckles (42/44) are a plurality of first buckles.
Shaner lacks wherein the sealing device further comprises a third adjusting member including a second sliding space; wherein:
the second adjusting member is slidable relative to the third adjusting member and extends into the second sliding space; 
one of an inner wall of the third adjusting member 
another one of the inner wall of the third adjusting member switchable contact fit with the plurality of second buckles during a relative movement of the third adjusting member and the second adjusting member.  
However, providing a plurality of telescoping adjusting members is a known technique; provided as evidence is Antonini et al.
Antonini et al teaches a telescoping device (figs 4 – 7) comprising a first (31), a second (29), and a third (30) adjusting member [0048]; a first elastic protruding portion ((40/41) at (31/29)) and a plurality of first buckles ((42, 43) at (31/29)), wherein:
the second adjusting member (29) is slidable relative to the third adjusting member (30) and extends into a second sliding space (seen in figs 6, 7); 
one of an inner wall of the third adjusting member ) at (29/30)) spaced apart from one another along a sliding direction of the third adjusting member (30); and 
another one of the inner wall of the third adjusting member ) at (29/30)) during a relative movement of the third adjusting member (30) and the second adjusting member (29) [0042 – 0044, 0048 – 0053].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shaner, as taught by Antonini et al, such that the sealing device further comprises a third adjusting member including a second sliding space; wherein:
the second adjusting member is slidable relative to the third adjusting member and extends into the second sliding space; 
one of an inner wall of the third adjusting member 
another one of the inner wall of the third adjusting member switchable contact fit with the plurality of second buckles during a relative movement of the third adjusting member and the second adjusting member
for the benefit of adapting to the actual width of the window.
In re Claim 18, the proposed system has been discussed, wherein Antonini et al further teaches the plurality of first buckles ((42, 43) at (29/30)) and the second elastic protruding portion ((40/41) at (29/30)) are provided at the second adjusting member (fig 6: (29)).  
In re Claim 31, the proposed system has been discussed (see above in re Claim 17), wherein:
 the sliding space is a first sliding space, the elastic protruding portion is a first elastic protruding portion, and the plurality of buckles are a plurality of first buckles; 
the sealing device further comprising: a third adjusting member including a second sliding space; wherein: 
the second adjusting member is slidable relative to the third adjusting member and extends into the second sliding space; 
one of an inner wall of the second sliding space and an outer peripheral wall of the second adjusting member includes a plurality of second buckles spaced apart from one another along a sliding direction of the third adjusting member; and 
another one of the inner wall of the second sliding space and the outer peripheral wall of the second adjusting member includes a second elastic protruding portion in switchable contact fit with the plurality of second buckles during a relative movement of the third adjusting member and the second adjusting member.  

Allowable Subject Matter
Claims 19 –29, and 32 – 35  would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to disclose or teach wherein at least:
an outer peripheral wall of the second adjusting member includes a recess, and the second elastic protruding portion is provided in the recess; the recess includes a part of the second adjusting member recessed towards the first adjusting member, and the second elastic protruding portion is provided at a bottom wall of the part of the second adjusting member.
the third adjusting member includes a sliding groove in a peripheral wall of the third adjusting member, and the second adjusting member includes a sliding protrusion fitted with the sliding groove; the sliding groove is a first sliding groove and the sliding protrusion is a first sliding protrusion; the second adjusting member includes a second sliding groove in a peripheral wall of the second adjusting member; and the first adjusting member includes a second sliding protrusion fitted with the second sliding groove; the first sliding groove penetrates the third adjusting member in a thickness direction of the third adjusting member, the second sliding groove penetrates the second adjusting member in a thickness direction of the second adjusting member, and the first sliding protrusion is disposed around the second sliding groove.
a rotating bracket fixed at the casing, the first adjusting member being rotatably coupled to the rotating bracket; an angle positioning assembly configured to cooperate with the rotating bracket and the first adjusting member to position the first adjusting member at a set angle; the angle positioning assembly comprises: a plurality of positioning recesses provided in the rotating bracket and arranged in a circular shape; and a positioning protrusion configured to be switchably fitted with one of the plurality of positioning recesses when the first adjusting member rotates.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In this instance, a “sliding space” being a space defined between the first adjusting member 1 and the second adjusting member 
        2 In this instance, a “sliding space” being a space defined between the first adjusting member 1 and the second adjusting member